
	
		II
		112th CONGRESS
		2d Session
		S. 3587
		IN THE SENATE OF THE UNITED STATES
		
			September 20, 2012
			Mrs. Boxer (for herself
			 and Mrs. Feinstein) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To include the Point Arena-Stornetta Public Lands in the
		  California Coastal National Monument as a part of the National Landscape
		  Conservation System, and for other purposes.
	
	
		1.Short title;
			 definitions
			(a)Short
			 titleThis Act may be cited as the California Coastal National Monument Expansion Act of
			 2012.
			(b)DefinitionsIn
			 this Act:
				(1)MapThe term map means the map
			 created by the Bureau of Land Management, entitled California Coastal
			 National Monument Addition and dated September 15, 2012.
				(2)MonumentThe
			 term Monument means the California Coastal National Monument
			 established by Presidential Proclamation 7264.
				(3)Point
			 Arena-Stornetta Public LandsThe term Point Arena-Stornetta Public
			 Lands means the Federal land comprising approximately 1,255 acres in
			 Mendocino County, California, as generally depicted on the map.
				(4)Presidential
			 Proclamation 7264The term
			 Presidential Proclamation 7264 means Presidential Proclamation
			 Number 7264, dated January 11, 2000 (65 Fed. Reg. 2821).
				(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				2.Findings;
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)the Point Arena-Stornetta Public Lands
			 contain significant natural resources, including important wildlife habitat,
			 several riparian corridors, extensive wetlands, ponds and other water sources,
			 cypress groves, meadows, and sand dunes that should be preserved for present
			 and future generations;
				(2)the ocean and coastal ecosystems adjacent
			 to the Point Arena-Stornetta Public Lands are internationally recognized as
			 significant centers of coastal upwelling that support the diverse, abundant,
			 and productive marine ecosystems and wildlife underlying the local economy and
			 identity of coastal communities;
				(3)the Point Arena-Stornetta Public Lands tell
			 an important story about the coastal prehistory and history of California in
			 the context of the surrounding region and communities;
				(4)the coastal area surrounding the Point
			 Arena-Stornetta Public Lands was traditionally used by Indian people, including
			 the Pomo Indian tribes;
				(5)the Point Arena-Stornetta Public Lands are
			 historically associated with adjacent land managed for the enjoyment of current
			 and future generations, including the Arena Rock Marine Natural Preserve, and
			 Manchester Beach State Park;
				(6)the Point Arena-Stornetta Public Lands
			 represent a model partnership where future management can be successfully
			 accomplished among the Federal Government, State of California, Mendocino
			 County, local communities, and private groups;
				(7)permanent protection of the Point
			 Arena-Stornetta Public Lands will provide important economic benefits to
			 surrounding communities, and has broad public support;
				(8)the Point Arena-Stornetta Public Lands
			 would make a significant addition to the California Coastal National Monument
			 and National Landscape Conservation System administered by the Bureau of Land
			 Management of the Department of the Interior; and
				(9)statutory protection is necessary to ensure
			 that the Point Arena-Stornetta Public Lands remain a part of the historical,
			 cultural, and natural heritage of the United States and a source of inspiration
			 for the people of the United States.
				(b)PurposeThe purpose of this Act is to protect,
			 conserve, and enhance for the benefit and enjoyment of present and future
			 generations the unique and nationally important historical, natural, cultural,
			 scientific, educational, scenic, and recreational values of the Point
			 Arena-Stornetta Public Lands, while allowing certain recreational and research
			 activities to continue.
			3.Expansion of
			 California Coastal National Monument
			(a)In
			 generalThe boundary of the
			 Monument established by Presidential Proclamation 7264 is expanded to include
			 the Federal land shown on the map.
			(b)Map and legal
			 description
				(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall file with the Committee on Energy and Natural
			 Resources of the Senate and the Committee on Natural Resources of the House of
			 Representatives a map and boundary description of land added to the Monument by
			 this Act.
				(2)Force and
			 effectThe map and boundary description filed under paragraph (1)
			 shall have the same force and effect as if included in this Act, except that
			 the Secretary may correct any minor errors in the map and boundary
			 descriptions.
				(3)Availability of
			 map and boundary descriptionThe map and boundary description
			 filed under paragraph (1) shall be on file and available for public inspection
			 in appropriate offices of the Bureau of Land Management.
				4.Administration
			(a)In
			 generalThe Secretary shall
			 manage the land added to the Monument by this Act—
				(1)as a part of the Monument; and
				(2)in accordance with Presidential
			 Proclamation 7264.
				(b)Management
			 plan
				(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretary shall finalize an amendment to the Monument management
			 plan for the long-term protection and management of the land added to the
			 Monument by this Act.
				(2)RequirementsThe
			 plan amendment shall—
					(A)be developed with
			 an opportunity for full public participation; and
					(B)describe the
			 appropriate uses and management of the land consistent with this Act.
					(c)Motorized and
			 mechanized transportExcept
			 as needed for emergency or authorized administrative purposes, the use of
			 motorized and mechanized vehicles in the Monument shall be permitted only on
			 roads and trails designated for that use.
			(d)Incorporation of
			 land and interests
				(1)AuthorityThe
			 Secretary may acquire non-Federal land or interests in land within or adjacent
			 to the land added to the Monument by this Act only through exchange, donation,
			 or purchase from a willing seller.
				(2)ManagementAny
			 land or interests in land within or adjacent to the land added to the Monument
			 by this Act acquired by the United States after the date of enactment of this
			 Act shall be added to and administered as part of the Monument.
				(e)OverflightsNothing
			 in this Act—
				(1)restricts or
			 precludes overflights, including low-level overflights or military, commercial,
			 and general aviation overflights that can be seen or heard within the land
			 added to the Monument by this Act;
				(2)restricts or
			 precludes the designation or creation of new units of special use airspace or
			 the establishment of military flight training routes over the land added to the
			 Monument by this Act; or
				(3)modifies
			 regulations governing low-level overflights above the adjacent Gulf of the
			 Farallones National Marine Sanctuary.
				(f)Law
			 enforcementNothing in this
			 Act effects the law enforcement authorities of the Department of Homeland
			 Security.
			(g)Native American
			 usesNothing in this Act
			 enlarges, diminishes, or modifies the rights of any Indian tribe or Indian
			 religious community.
			(h)Buffer
			 zones
				(1)In
			 generalThe expansion of the Monument is not intended to lead to
			 the establishment of protective perimeters or buffer zones around the land
			 included in the Monument by this Act.
				(2)Activities
			 outside the MonumentThe fact that activities outside the
			 Monument can be seen or heard within the land added to the Monument by this Act
			 shall not, of itself, preclude those activities or uses up to the boundary of
			 the Monument.
				(i)GrazingNothing
			 in this Act affects the grazing of livestock within the Point Arena-Stornetta
			 Public Lands.
			(j)National
			 landscape conservation systemThe Secretary shall manage the
			 Monument as part of the National Landscape Conservation System.
			
